PER CURIAM.
There appearing, attached to the return of the respondent, a sworn statement of Honorable Francis R. Bridges, Jr., a member of the Florida Parole Commission, that he conducted a hearing on the revocation of the parole of the petitioner and that he informed the petitioner of his rights to employ counsel and was told by petitioner that he did not desire to be represented by an attorney,
And it further appearing from the affidavit that petitioner wished the affiant to proceed to conduct the hearing without participation of the other members of the Commission, and that the petitioner thereupon admitted his violation of the conditions of his parole,
 It is the opinion of the court that petitioner was shown to have waived his right to a hearing before two or more members of the Commission and, therefore, it is ordered that the writ of habeas corpus, which was issued on the representation that the petitioner had not had a hearing such as was contemplated by Section 947.23, Florida Statutes 19S9, F.S.A., be discharged.
THOMAS C. J., and HOBSON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.
TERRELL, J., dissents.